Citation Nr: 1756240	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine (bulging disc at L4-L5).

4.  Entitlement to an increased rating greater than 40 percent for residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1972 to July 1974.  He thereafter had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the United States Army Reserve, including, in relevant part, in August 1996.

This appeal comes before the Board of Veterans' Appeals (Board), on appeal from rating actions of April 2008, September 2008, and May 2009 by the Department of Veterans Affairs (VA) Boston, Massachusetts Regional Office (RO) and the San Juan, the Commonwealth of Puerto Rico, RO.  Jurisdiction currently resides with the Boston, Massachusetts RO.

The Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2012.  A transcript of the hearing has been associated with the claims file.

The above issues were remanded by the Board in November 2012 for additional development.  Based on the April 2013 letter to the Veteran, the October 2013 VA medical examinations, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its remand directives - other than as discussed in the Remand section below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, a July 2014 rating decision increased the 10 percent rating for service connected residuals head injury, traumatic headaches (also claimed as headaches), to 40 percent, effective August 13, 2007.  As this evaluation does not represent the highest possible benefit the issue remains in appellate status , as recharacterized above.  AB v Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a bilateral hearing loss disability and an increased rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Tinnitus is attributable to service.

2.  Throughout the rating period, the Veteran's traumatic brain injury has been manifested by facets of cognitive impairment - i.e., including decreased memory, concentration, attention span, and executive functions of the brain - of no more than mild severity; traumatic brain injury residuals rated as moderate or severe impairment in one or more facets are not shown.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of injury during INACDUTRA.  38 U.S.C. §§ 101, 106, 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2017).

2.  Throughout the rating period, the criteria for a disability rating in excess of 40 percent for residuals of a head injury, to include headaches, are not met or nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8045 (2016); 38 C.F.R. § 4.130, DC 8045 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service Connection

The Veteran asserts that his tinnitus disability was incurred during a motor vehicle accident in August 1996 while driving back home following a period of INACDUTRA with the National Guard.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C. § 101(21) and (24) (2012); 38 C.F.R. § 3.6(a) (2017).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1131 (2012).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).  

Of particular significance to the current claim, active service also includes authorized travel to or from such duty or service.  38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

Tinnitus is a condition that may be diagnosed by its unique and readily identifiable features, and the presence of the disorder is not a determination that is medical in nature and is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, during his April 2012 Board hearing, the Veteran reported that following his 1996 motor vehicle accident there was blood coming out of his ears.  He also stated that before the accident he did not experience ringing in his ears, but that since the accident there was "ringing all the time."  Thus, the evidence indicates that the Veteran incurred his current tinnitus disability as the result of an injury during his Reserve service.  In light of the foregoing and affording the Veteran the benefit of the doubt, the Board concludes that entitlement to service connection for tinnitus is warranted.

The Board acknowledges the finding of the October 2013 VA examiner that it was at least as likely as not that the tinnitus was associated with the Veteran's hearing loss disability, as tinnitus was known to be a symptom associated with hearing loss.  The foregoing opinion, however, failed to discuss the Veteran's reports that prior to accident he had no problems and immediately thereafter and on an ongoing basis since the accident he had experienced ringing in the ears.    

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  

Historically, the Appeals Management Center (AMC) granted entitlement to service connection for residuals head injury, traumatic headaches (also claimed as headaches) and assigned a 10 percent rating, effective August 31, 1996.  The disability was rated under DC 8045.  Notably, at the time of the Veteran's original claim and the current claim for increased rating, 38 C.F.R. § 4.124a, DC 8045 was applicable to brain disease due to trauma.  Under the version of DC 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were rated under the DCs specifically dealing with such disabilities, with citation of a hyphenated DC.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were assigned a 10 percent disability rating and no more under DC 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008). 

During the pendency of this appeal, however, VA amended the Rating Schedule by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008. 73 Fed. Reg. 54,693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008. The old criteria will apply to applications received by VA before that date").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, DC 8045, was permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Id.  The Veteran filed his claim prior to October 23, 2008 and did not request consideration under the new criteria; however, the July 2014 adjudications of the claim granting an increased rating of 40 percent specifically adjudicated the claim under the new regulations.  As such, the Board will consider the claim under both the old and revised regulations.  

Revised DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate DC: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate DC.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.

Evaluate cognitive impairment and subjective symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another DC.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008, may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable.  38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).

As to the Veteran's reported headaches, under DC 8100 a noncompensable rating is warranted for attacks less frequent than one every two months over the last several months; a 10 percent rating is warranted for characteristic prostrating attacks occurring on average once in a two month period over the last several months; 30 percent rating is warranted for characteristic prostrating attacks occurring on average once a month over the last several months; the maximum schedular rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2017).

The Veteran currently is rated at 40 percent under DC 8045.  The Veteran contends that a higher rating is warranted.

Private treatment records document that the Veteran was involved in a motor vehicle accident in August 1996 where he sustained a head injury.  In September 1996, the Veteran complained of problems that included headaches.  The diagnoses included concussion without coma.  

In September 2006, neuropsychiatry was negative for weakness, seizures, memory changes, or depression.  March 2008 neurological testing was negative.  The Veteran was alert and fully oriented.  He was walking freely and there was no ataxia or tremors.  Muscle strength was normal and sensation and reflexes were intact.  There were no focal neurological deficits noted.  Headaches, nasal congestion, and sinus tenderness were considered likely to be secondary to an upper respiratory infection or viral infection.  Additional neurological testing over time period also was negative.

During his April 2012 Board hearing, the Veteran's representative argued that his psychiatric problems were the result of the August 1996 motor vehicle accident discussed above, as well as the orthopedic injuries suffered during that accident.  

In September 2012, neurologic testing was negative, with no dizziness or headaches.  There were no focal motor, focal sensory, or cerebellar deficits.  Speech, gait, and memory all were normal.

A July 2013 letter from a VA psychiatrist indicated that the Veteran's PTSD, panic disorder, and recurrent major depressive episodes were more likely than not caused by the 1996 motor vehicle accident.

An October 2013 VA medical opinion is of record.  The medical professional noted review of the claims file and a diagnosis of traumatic brain injury (TBI) from 1996 due to a motor vehicle accident, as well as a history of PTSD and depression.  The Veteran reported mild memory loss, mildly impaired judgment, frequently inappropriate social interaction, full orientation, normal motor activity, and normal visual spatial orientation.  The Veteran also reported three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment were noted to be intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  The Veteran had one or more neurobehavioral effects that occasionally interfered with workplace interaction social interaction, or both but did not preclude them.  The Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  The Veteran did not have migraine headaches or Meniere's disease attributable to the TBI.  There were no scars or any other pertinent physical findings.

An October 2013 VA PTSD examination is of record.  The examiner noted diagnoses of recurrent major depressive disorder, cognitive disorder, and panic disorder with agoraphobia, as well as a TBI.  The examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner noted problems with mood disturbance, memory, concentration, behavior, and functioning.

As noted above, the Veteran has symptoms that the VA examiner was unable to attribute to one diagnosed disability versus another.  Where no delineating of symptoms is apparent, the Board has given the Veteran the benefit of the doubt and attributed his symptoms to the service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181, 183 (1998).  

The above notwithstanding, the Board notes that a July 2014 rating decision granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 100 percent rating, effective August 13, 2007.  The foregoing represented the maximum rating possible for the Veteran's mental health symptoms associated with his head injury and the orthopedic injuries incurred during the August 1996 accident.  As such, evaluating the same manifestations under a separate diagnosis would violate the anti-pyramiding provisions of 38 C.F.R. § 4.14 (2017).  With regard to symptoms of social relationships, motivation and mood disturbance, anxiety, chronic sleep impairment, and depressed mood, such emotional/behavioral dysfunction is contemplated in the rating criteria for the acquired psychiatric disorder.  As such, further consideration of the Veteran's mental health symptoms as they relate to his TBI residuals is unnecessary.

As to the criteria delineated in the "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified," with regard to memory, attention, concentration, and executive functions, a level of severity of "1" is warranted for mild loss of memory, attention, concentration, or executive functions, but without objective evidence on testing.  

Examiners have noted the Veteran's judgment is mildly impaired, which warrants a level of severity of "1."

Social interaction was noted to be frequently inappropriate, warranting a level of severity of "2."  (In that regard and as noted above, the Board notes that the Veteran's social functioning is contemplated in the 100 percent rating assigned for the service-connected psychiatric disorder; however, the RO specifically used the Veteran's inappropriate social interaction as a basis for granting the currently-assigned 40 percent disability rating.)  

Examiners have noted the Veteran as always oriented to person, time, place, and situation.  In this regard, a level of severity of "0" is warranted based on evidence of no impairment.

Examiners also have noted the Veteran's motor activity as normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

Examiners have noted the Veteran's visual-spatial orientation as normal.  In this regard, a level of severity of "0" is warranted based on evidence of normal findings.

The October 2013 examiner found three or more subjective symptoms that mildly interfere with work or instrumental activities of daily living.  In this regard, a level of severity of "1" is warranted based on such findings.

The October 2013 examiner found one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both, but did not preclude them.  While a level of severity of "1" would generally be warranted, any such neurobehavioral effects already are contemplated in the rating criteria for the service-connected acquired psychiatric disorder.

The October 2013 examiner found that the Veteran has no difficulty communicating, and that his comprehension is good.  In this regard, a level of severity of "0" is warranted based on evidence of no impairment.

The evaluation assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one disability evaluation is assigned for all the applicable facets.  In this case, the overall evidence warrants a 40 percent evaluation based upon the highest severity level of "2," which was provided based on the Veteran's frequently inappropriate social interaction. 

A disability rating in excess of 40 percent for traumatic brain injury is not warranted.  There is no evidence of moderate functional impairment of memory, attention, concentration, or executive functions on objective testing.  The Board acknowledges the Veteran's subjective reports of headaches, but the evidence does not indicate that he experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as necessary for a higher rating under DC 8100.  There is no evidence of other physical dysfunction associated with the Veteran's traumatic brain injury; and the Veteran's emotional and behavioral dysfunction has been separately evaluated. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a disability rating in excess of 40 percent for residuals of a head injury, to include headaches, for any period on appeal.

In addition, the Board notes that the Veteran is in receipt of special monthly compensation based on housebound status due to his service-connected disabilities.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased rating greater than 40 percent for residuals of a head injury, to include headaches, is denied.


REMAND

Hearing Loss

Pursuant to the Board's remand instructions, the Veteran underwent a VA examination in October 2013.  The examiner noted review of the claims file.  The examiner diagnosed a bilateral sensorineural hearing loss disability in the 500 to 4000 Hertz frequency range, although the Board notes that the Veteran's testing results at that time only showed a right ear hearing loss disability for VA purposes based on hearing acuity of 50 decibels at 4000 Hertz.  The examiner noted that it was difficult to obtain a full history from the Veteran, but he denied post-service occupational or recreational noise exposure, as well as a family history of hearing loss or other otological problems.  He was involved in a motor vehicle accident in 1996 and suffered a head injury.  At that time, there was blood coming from his ears.  The examiner concluded that it was not at least as likely as not that the Veteran's hearing loss disability was caused by or the result of service.  The rationale was that the Veteran had normal hearing in both ears at separation from active service.  In addition, the Veteran reported onset of hearing loss and tinnitus after his 1996 motor vehicle accident.  

The foregoing opinion fails to address the Veteran's central contention that his hearing loss disability was the result of the 1996 motor vehicle accident.  The above opinion fails to address that argument.  As such, a remand is necessary for a supplemental medical opinion.

Lumbar Spine

Pursuant to the November 2012 Board remand instructions, the Veteran was afforded a VA examination in November 2013.  Since the time of both of these events, however, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158 (2016) that to be adequate a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  The November 2013 VA examination report for the Veteran's back failed to include any discussion or delineation of passive versus active range of motion or weight bearing and non-weight bearing testing.  As the Veteran is not in receipt of the maximum ratings available for limitation of motion of the back, the Board finds that the VA examination reports of record do not comply with Correia and that a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who conducted the October 2013 VA audiological examination.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The electronic claims file must be made available to and reviewed by the reviewer/examiner. 

The reviewer/examiner is asked to provide an opinion regarding whether it is as least as likely as not (50 percent probability or more) that the diagnosed sensorineural hearing loss disability was incurred in or is otherwise related to an injury as a result of the August 1996 motor vehicle accident.  In that regard, the medical professional should note that the 1996 motor vehicle accident has been determined to have occurred during authorized travel from a period of INACDUTRA.

The medical professional is asked to explain the reasons behind any opinions expressed and conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule the Veteran for VA examinations to determine the current nature and severity of his lumbar spine disability.  The electronic claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible.  The joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain the basis for this decision.

3.  After the above is complete, readjudicate the claims.  If a complete grant of the benefits requested for each claim is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


